Aug. 8, 2011 Jay Williamson Division of Corporation Finance John Reynolds Ass.Director United States Securities and Exchange Commission Mail Stop 3030 Washington, DC 20549 RE: Cheval Resources Corporation Registration Statement on Form S-1 File No. 333-172954 RE: Request for Accelerated Effectiveness of Registration Dear Mr.Williamson Cheval Resources Corporation. hereby requests that its registration statement on Form S-1, File No. 333-172954 be granted accelerated effectiveness under Rule 461 of the Securities Act of 1933.We request that the registration be made effective on Aug. 9, 2011, at 4 p.m.EST, as assumed or thereafter as practical. The Company hereby acknowledges that: · Should the Commission or the staff, acting pursuant to delegated authority,declare the filing effective, it does not foreclose the Commission from taking any action with respectto the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, s/ Rory O'Dare Rory O'Dare President Cheval Resources Corporation
